Citation Nr: 1211283	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  08-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for melanoma, spindle cell type, to include as due to inservice exposure to Malathion. 

2.  Entitlement to service connection for memory loss, to include as due to inservice exposure to Malathion.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1971 to April 1978 and from January 1981 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal. 

The Board remanded the matters in June 2010 to the Agency of Original Jurisdiction (AOJ) for additional development.  Specifically, the Board instructed that the AOJ to provide the Veteran with VA examinations to determine the nature and etiology of his claimed disorders.  The record now contains the reports of the July 2010 VA skin and psychiatric examinations as well as a January 2012 addendum to the VA psychiatric examination.  As the development requested in that remand has been completed to the extent possible, no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claims are once again before the Board.

The Board acknowledges that the Veteran has submitted an additional statement and with attached literary documents in support of his claims.  These documents were submitted after the issuance of a January 2012 supplemental statement of the case and without a waiver of original consideration.  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted without a waiver must be referred to the RO.  38 C.F.R. § 20.1304(c) specifically states that "[e]vidence is not pertinent it if does not relate to or have a bearing on the appellate issue or issues."  Here, the Board finds, however, that as this additional evidence is, overall, cumulative and redundant of the previous evidence of record regarding his contention that his current diagnosed disorders are related to his inservice exposure to Malathion.  While the Veteran has submitted new literature regarding the adverse health effects of exposure to Malathion, these documents, in essence, contain the same information that was previously submitted by the Veteran and was reviewed in conjunction with the VA examination reports.  Given that this additional evidence is essentially duplicative in nature to the evidence already of record, it would not be prejudicial for the Board to address this evidence without a waiver.  See id. 

Issue Not on Appeal 

It is noted that the Veteran initiated an appeal to the initial assigned rating awarded in a December 2008 rating decision granting service connection for posttraumatic stress disorder (PTSD), but he failed to submit a timely substantive in response to a December 2009 statement of the case (SOC).  See 38 C.F.R. § 20.200 (2011).  While the Veteran requested and received additional time for the submission of evidence regarding his claim for an increased initial evaluation, VA has not received any timely subsequent response in which the Veteran indicated his intent to perfect his appeal on that matter.  As such, the matter of an initial higher evaluation is not on appeal. 

However, the record does reflect a current informal claim for an increased evaluation for PTSD has been received via the report of the July 2010 VA psychiatric examination.  See 38 C.F.R. § 3.157(b)(1).  The findings in that examination report indicate that the severity of the Veteran's PTSD disability may have worsened and that examination report can serve as an informal claim for increased benefits.  Moreover, in his February 2012 correspondence, the Veteran articulated that his memory loss has worsened.  Given the Board's finding below that the Veteran's memory loss is a symptom of his PTSD, it also provides evidence of his intent to submit a claim for an increased evaluation for PTSD.  Since the claim for an increased evaluation for PTSD has not yet been addressed by the AOJ, it is referred back to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The evidence of record likely shows that the Veteran was exposed to Malathion when he served as a dog handler while he was stationed in Vietnam. 

2.  The Veteran's melanoma, spindle cell type, did not have an onset until eight years after his separation from his second period of service, and the preponderance of the competent lay and medical evidence of record weighs against a finding that the melanoma, spindle cell type, is otherwise related to the Veteran's periods of service, to include inservice exposed to Malathion.

3.  The medical evidence of record reflects that the Veteran's memory loss is likely a symptom of his service-connected post traumatic stress disorder (PTSD) and thus, has been attributed to a known clinical diagnosis for which he is already receiving disability benefits.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for melanoma, spindle cell type, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for the establishment of service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.317, 4.14, 4.130 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in June 2006 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claim.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's June 2010 remand directives, the Veteran has been afforded VA skin and psychiatric examinations in conjunction with his claims for service connection.  The examiners reviewed the medical evidence of record, including the Veteran's service treatment records and the findings from the previous examination and private medical reports.  Based on a review of the VA psychiatric examination report, the examiner was asked and provided a January 2012 supplemental medical statement.  The findings contained in that VA examination reports as well as the supplemental VA medical statement are considered adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has complied with the Board's June 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In support of his claim, the Veteran has provided several personal statements and literature in support of his claims.  He has not requested the opportunity to testify at a hearing.  There is no indication of any further available evidence or information that has not already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no further action is necessary to assist the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for melanoma, spindle cell type, and memory loss.  He contends that the etiology of these disorders is due to Malathion (an insecticide) exposure in service when he served as a dog handler in Vietnam.  

In considering whether the Veteran served in this capacity during service, the Board notes that the Veteran's DD 214, covering the time period when he was stationed in Vietnam, lists his primary specialty as vehicle operator dispatcher.  Although the Veteran's personnel records were requested in June 2006, a search revealed that standard source documents were not available.  The Board has reviewed an Airman Performance Report, from the period between May 1971 and June 1972, which listed the Veteran's current duty as vehicle operator but indicated that he had been retrained from the Security Police career field into the Vehicle Operations field.  Further, the Veteran submitted a print-out from the Vietnam Dog Handlers Association listing him and the dog he handled while he was stationed in Vietnam.  He additionally submitted a copy of the Air Force Special Security Instruction Manual for Sentry Dog Patrol. 

Moreover, throughout the record, the Board notes that the Veteran has consistently alleged that he served as a dog handler in Vietnam, including when he filed a service connection claim for posttraumatic stress disorder (PTSD).  As his story has remained consistent and his personnel records are not available for review, and in giving the Veteran the benefit of the doubt, the Board finds that he served as a dog handler in Vietnam. 

According to the Veteran, he used to dip the sentry dogs he was handling in Malathion to kill off whatever infestation they had.  He additionally appears to contend, that he could have been exposed to Malathion while in Vietnam, because it was sprayed over large portions of Southeast Asia. The Veteran maintains that because of his exposure to Malathion he now suffers from melanoma (spindle cell type) and short-term memory loss.

A review of the service treatment records does not show any evidence indicative of memory loss problems or skin problems (beyond treatment for acne between1971 to 1973).  The report of service examinations in October 1980, July 1988, and July 1993 revealed normal skin and psychiatric evaluations.  

Shortly after the Veteran's separation from his second period of service, he was afforded a general medical VA examination in September 1995.  The examination report does not show that the Veteran complained of any memory loss or skin problems at the time of that examination.  Physical examination revealed normal skin and psychiatric evaluations.  

The Veteran has submitted numerous periodicals, articles and other forms of literature, in support of his assertion that his disorders are etiologically related to Malathion exposure.  Collectively, these documents show that Malathion is an organophosphate that is found in insecticides to kill ticks and fleas, and that there are adverse long-term health concerns, including memory problems and possibly, cancer, associated with chronic exposure to Malathion. 

Melanoma, Spindle Cell Type

The first medical evidence of melanoma, spindle cell type, comes in 2003.  Private treatment records reveal that the Veteran sought medical assistance for a rapidly enlarging raised skin lesion on his right distal forearm in 2003.  An excision was performed in July 2003, and a subsequent pathology report revealed findings of spindle cell neoplasm with the peripheral margin positive for neoplasm.  In August 2003, the Veteran underwent a re-excision of the biopsy site, and the post-surgical pathologic findings revealed that the re-excision margins were free of neoplasm.  The Veteran was referred to a radiation oncologist to determine if any adjuvant therapy was required.  

Subsequent VA treatment records show that the Veteran reported a medical history of neoplasm excision and chemotherapy treatment, but no recurrent episodes of skin lesions or treatment for spindle cell neoplasm.  Those records do reveal a well-healed surgical scar on the right forearm. 

Pursuant to the Board's June 2010 remand directives, the Veteran underwent a VA skin examination in July 2010.  That examination report shows that the examiner reviewed the claims folder in conjunction with that report.  The examiner noted the Veteran's history of malignant neoplasm with a reported onset of 2003 and subsequent surgical procedures.  It was noted that the malignant neoplasm resolved without reoccurrence on the arm.  The examiner also recorded the Veteran's assertions that the melanoma developed as a result of his exposure to Malathion.  

Physical examination revealed a well-healed surgical scar on the right forearm, without further abnormalities.  The VA examiner opined that it was less likely than not that the Veteran's spindle cell melanoma is causally related to his service, to include Malathion exposure.  The examiner observed that the service treatment record do not reflect any signs or symptoms of Malathion toxicity during the time of the Veteran's first period of service.  The examiner further observed that if any symptoms had developed after the Veteran's exposure, the symptoms would have subsided after weeks as the medical literature does not seem to reflect any long-term effects from Malathion exposure.  The examiner acknowledged that the Environmental Protection Agency (EPA) has stated that with such exposure there is "suggestive evidence of carcinogenicity but not sufficient to assess human carcinogen potential."  The examiner interpreted that this "rating" implied that there is insufficient evidence available either to rule out Malathion as a carcinogen or to state that is a carcinogen.  Since the EPA findings were inconclusive, the examiner relied on the evidence of record that demonstrated that the Veteran did not develop melanoma until 2003, approximately three decades after his last exposure to Malathion to conclude that it was unlikely that the Veteran's spindle cell melanoma was related to Malathion exposure.  Moreover, the examiner concluded that the spindle cell melanoma was most likely caused by sun exposure given that the area of exposure was on the arm, a site of increased potential for sun exposure. 

Based on the foregoing evidence, the Board finds that the preponderance of the   evidence of record is against a finding that the Veteran's spindle cell melanoma had an onset during his periods of service or that it is otherwise related to his period of service, to include Malathion exposure. 

Here, there is no evidence of any skin problem, beyond acne, shown during the Veteran's periods of service.  Further, during the 1995 VA examination shortly after the Veteran's separation from service, his skin was evaluated as normal and there was no evidence of any disease process involving his skin.  Moreover, the Veteran specifically denied any skin-related problems at that time.  There is no evidence that shows the Veteran's spindle cell melanoma manifested during either of his periods of service.  See 38 C.F.R. § 3.303. 

The first medical evidence of any skin problems comes almost eight years after the Veteran's separation from his second period of service and at least three decades after his last inservice exposure to Malathion.  Such long intervals of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000).  In addition, the evidence of record does not include any medical opinion that the spindle cell melanoma is related to the Veteran's service. Rather, the July 2010 VA opined against a nexus between the Veteran's spindle cell melanoma and his periods of service, including his inservice exposure to Malathion. 
There is no competent medical evidence of record that suggests the Veteran's spindle cell melanoma might be related to his service.

The Board notes that in support of his contention, the Veteran has submitted various articles and other forms of literature; however, the Board finds that they cannot be used in support of his claim.  Medical information may be regarded as competent evidence where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  These literary articles are, at most, general in nature, and they do not provide any specific findings that the Veteran's spindle cell melanoma is related to his inservice exposure to Malathion.  As such, they are considered speculative.  The Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611  (1992). 

Further, the Board has considered the Veteran's lay assertions that his spindle cell melanoma is etiologically related to his inservice exposure to Malathion.  The Board finds, however, that the lay assertions in this matter are afforded little probative weight in the absence of evidence that the lay speaker has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Id.  Notably, the question of whether the Veteran's spindle cell melanoma is causally related to exposure to Malathion can only be answered based on medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  To the extent, the lay arguments contain opinions as to the medical etiology of the Veteran's spindle cell melanoma; this is simply not competent or persuasive evidence.  Here, as discussed above, the more probative medical evidence has ruled out a link between the Veteran's spindle cell melanoma and his inservice exposure to Malathion. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's spindle cell melanoma is relate to his period of service.  Consequently, the benefit-of-the- doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Memory Loss 

The post-service private and VA treatment records show that the Veteran has impaired short-term memory.  A December 2005 private treatment record shows that the Veteran presented with complaints of bad dreams and memory loss problems.  A subsequent magnetic resonance imaging (MRI) brain scan revealed no abnormalities. 

The report of a May 2008 VA psychiatric examination performed in conjunction with the Veteran's claim for PTSD shows the Veteran complained of memory loss and poor concentration among other psychiatric-related symptoms.  There was clinical evidence of mildly impaired recent memory, but remote memory and immediate memory were evaluated as normal.  Based on the clinical findings and reported history, a diagnoses of PTSD, chronic and depressive disorders were given.  It was observed that there may be overlap between the symptomatology due to PTSD and those associated with his depressive disorder, but there was no indication of a separate etiology for his memory impairment. 

While some subsequent VA treatment records reflect clinical findings of normal cognitive functioning, other records continue to show that the Veteran complained of memory problems.  See VA treatment records dated from 2008 to 2009.  All these records continue to reflect a diagnosis of PTSD. 

Pursuant to the Board's June 2010, the Veteran underwent a VA psychiatric examination in conjunction with his claim.  At the time of that examination, the claims folder was unavailable for review, but it was subsequently made available to the examiner.  The examiner provided a January 2012 addendum in which he stated that he had reviewed the claims folder and he confirmed his previous medical conclusion.  The findings contained in the 2010 VA examination revealed mild recent memory impairment.  It was observed that the Veteran was unable to spell the "world" backwards; however, he was able to remember the word approximately forty-five minutes later.  He was hesitant in recalling the names of his grandchildren, and he reported having to take detailed notes at work so that if he forgets, he is still able to complete the required tasked.  The examiner observed that the Veteran's memory loss affected his occupational functioning.  A diagnosis of PTSD was confirmed.  There was no finding of a separate diagnosis for the symptom of recent memory impairment.  

The Board acknowledges that the July 2010 VA examiner's medical conclusion, that he could not resolved the etiology issue of the Veteran's memory loss without resorting to mere speculation, is essentially a non-opinion.  Non-opinions are considered inadequate, unless, it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6  (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative"). 

Here, it is apparent from the review of the July 2010 VA examination report and other evidence of record, that the examiner's non-opinion was based upon all the obtainable data.  In support of his medical opinion, the examiner stated the medical literature did not dispute that chronic exposures to low level of Malathion have been hypothesized to cause memory impairment.  Since the required quantity of exposure and specifics of exposure were unknown, the VA examiner instead focused on the finding that the Veteran was 57 years old and his memory impairment symptoms may be age-related or possibly organic in nature.  

Regardless, that the VA examiner was unable to determine the exact etiology of the Veteran's memory impairment, there is no separate diagnosis for the symptoms of memory problems.  Rather, the finding of impaired recent memory was associated with a diagnosis of PTSD, as identified at Axis I in the July 2010 VA examination and in the previous mental health treatment records.   

There is no competent medical evidence of record to indicate a current separate diagnosis for the symptoms related to memory problems.  

The Board accepts the lay statements and testimony from the Veteran as credible evidence that he has memory problems and the VA medical records demonstrate the Veteran has sought treatment for complaints of memory loss.  However, the medical evidence of record discussed above also reflects that the Veteran's current memory loss is a symptom of his service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303  (Fed. Cir. 2007).  Therefore, as the Veteran is currently receiving disability compensation for PTSD, with memory loss being a symptom thereof, service connection cannot be established for memory loss separately on a direct basis. 

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided."  Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14 ").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Id.  (emphasis in original).

In this case, as the medical evidence of record demonstrates that the Veteran's memory loss is a symptom associated with his service-connected PTSD, in which the diagnostic criteria provide compensation for symptoms including memory problems, the Board finds that service connection for memory loss on a direct basis cannot be established as this would constitute a pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.130.

Therefore, as the evidence of record demonstrates that the Veteran's memory loss is associated with his PTSD, and the Veteran is service-connected for this disability, service connection for memory loss, other than as a symptom of PTSD, cannot be established.  38 C.F.R. §§ 3.303, 4.14, 4.130. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for melanoma, spindle cell type, is denied. 

Service connection for memory loss is denied. 




____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


